ALLOWANCE

Response to Amendment
Applicant's amendment filed on 12/10/2021 has been entered.  Claims 1, 4-6, 8-15, and 17-19 have been amended.  Claims 19 has been added.  Claims 1, 4-6, 8-15, and 17-19 are still pending in this application, with claims 1 being independent.

Reasons for Allowance
Claims 1, 4-6, 8-15, and 17-19 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a vehicle fog lamp comprising a lens with a deflection part indented to deflect light, a light source, the lens having a toothed wheel sector having continuous teeth on a convex curved section, the wheel sector being made in one piece with the lens, the light source being at a focal point of the lens, a driving means with raised patterns corresponding to the teeth to adjust the height of the cut-off line, the lens further having a pair of mobile articulation parts on opposite sides of the deflection part for rotation of the lens, each pair of articulation parts having a convex and concave portion, wherein the concave portions are situated between external convex portions, wherein the curved driven surface has a radius perpendicular to the rotation axis of the lens as specifically called for the claimed combinations.
The closest prior art, Malaiar et al. (US 2015/0184819) teaches several limitations and their specifics as rejected in the office action on 09/10/2021.
However Maliar et al. (US 2015/0184819) fail to disclose wherein the curved driven surface has a radius extending around and perpendicular to the rotation axis and a pair of mobile .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.T.E/Examiner, Art Unit 2875      


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875